              Case 20-03464 Document 12 Filed in TXSB on 11/23/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    GULFPORT ENERGY CORPORATION, et al.,1                          )      Case No. 20-35562 (DRJ)
                                                                   )
                                       Debtors.                    )      (Jointly Administered)
                                                                   )
                                                                   )
    GULFPORT ENERGY CORPORATION,                                   )
                                                                   )
                                                                   )
                                       Plaintiff.                  )      Adv. Pro. No. 20-03464
                                                                   )
                                v.                                 )
                                                                   )
    FEDERAL ENERGY REGULATORY                                      )
    COMMISSION,                                                    )
                                                                   )
                                       Defendant.                  )

                                 NOTICE OF VOLUNTARY DISMISSAL

             Plaintiff Gulfport Energy Corporation (the “Plaintiff’) hereby voluntarily dismisses its

claims and causes of action in the above-referenced adversary proceeding without prejudice

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), made applicable to adversary

proceedings by Federal Rule of Bankruptcy Procedure 7041. Plaintiff filed its Verified Original

Complaint for Declaratory Judgment, Ex Parte Temporary Restraining Order, and Preliminary and

Permanent Injunction on November 15, 2020. Defendant Federal Energy Regulatory Commission

has not filed a responsive pleading in this adversary proceeding. Accordingly, Plaintiff hereby


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
      Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport
      Midstream Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc.
      (6507); and Westhawk Minerals LLC (N/A). The location of the Debtors’ service address is: 3001 Quail Springs
      Parkway, Oklahoma City, Oklahoma 73134.



                                                           1
        Case 20-03464 Document 12 Filed in TXSB on 11/23/20 Page 2 of 3




voluntarily dismisses its claims and causes of action in the above-referenced adversary proceeding

without prejudice.

 Houston, Texas
 November 23, 2020

 Respectfully Submitted,

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)         KIRKLAND & ELLIS INTERNATIONAL LLP
 Veronica A. Polnick (TX Bar No. 24079148)          Edward O. Sassower, P.C.
 Cameron A. Secord (TX Bar No. 24093659)            Steven N. Serajeddini, P.C. (pro hac vice pending)
 1401 McKinney Street, Suite 1900                   601 Lexington Avenue
 Houston, Texas 77010                               New York, New York 10022
 Telephone:      (713) 752-4200                     Telephone:      (212) 446-4600
 Facsimile:      (713) 752-4221                     Facsimile:      (212) 446-4800
 Email:          mcavenaugh@jw.com                  Email:          edward.sassower@kirkland.com
                 vpolnick@jw.com                                    steven.serajeddini@kirkland.com
                 csecord@jw.com
                                                    -and-
 Proposed Co-Counsel for the Debtors and
 Debtors in Possession                              Christopher S. Koenig (pro hac vice pending)
                                                    300 North LaSalle Street
                                                    Chicago, Illinois 60654
                                                    Telephone:       (312) 862-2000
                                                    Facsimile:       (312) 862-2200
                                                    Email:            chris.koenig@kirkland.com

                                                    -and-

                                                    Anna G. Rotman, P.C. (TX Bar No. 24046761)
                                                    Jamie Alan Aycock (TX Bar No. 24050241)
                                                    Diana Clough Benton (TX Bar No. 24116098) (pro
                                                    hac vice pending)
                                                    609 Main Street
                                                    Houston, TX 77002
                                                    Telephone:      (713) 836-3600
                                                    Facsimile:      (713) 836-3601
                                                    Email:          anna.rotman@kirkland.com
                                                                    jamie.aycock@kirkland.com
                                                                    diana.benton@kirkland.com

                                                    Co-Counsel for the Debtors and Debtors in
                                                    Possession




                                                2
        Case 20-03464 Document 12 Filed in TXSB on 11/23/20 Page 3 of 3




                                     Certificate of Service

       I certify that on November 23, 2020, I caused a copy of this document to be served by the
Electronic Case Filing System for the United States Bankruptcy Court for the Southern District of
Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
